Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is based on the reply was filed on 03/08/2021 and examiner telephonic interview on 03/08/2021.  Claim 1, 5, 8, 12, 15 and 19 have been amended.  Claims 4, 11 and 18 have been canceled.  Claims 1-3, 5-10, 12-17 and 19-20 are allowable subject matter.
Reasons For Allowance
3.	The closest prior art of record neither anticipates nor renders obvious the pending claims.  More specifically for independent claim 1, independent claim 8 and independent claim 15, the closest prior art of records, do not disclose nor in combination with other prior art of record render obvious the claimed 
“modifying the first abstract syntax tree to obtain a first abstract tree representation of the first context by simplifying and abstracting the first abstract syntax tree; modifying each second abstract syntax tree of the set of second abstract syntax trees to obtain a set of second abstract tree representations by simplifying and abstracting each second abstract syntax tree, wherein modifying each second abstract syntax tree of the set of second abstract syntax trees to obtain the set of second abstract tree representations by simplifying and abstracting each second abstract syntax tree comprises: 
obtaining a third abstract syntax tree of a first patch associated with a particular post of the set of posts; 
modifying the third abstract syntax tree to obtain a third abstract tree representation of the first patch by simplifying and abstracting the third abstract syntax tree; Page 2 of 12Application No. 16/550,069 Attorney Docket Number F1423.10454US01 Responsive to Office Action dated November 23, 2020 
aligning the second abstract tree representation associated with the particular post with the third abstract tree representation to obtain a first plurality of overlap nodes, each node of the first plurality of overlap nodes corresponding with a node in the second abstract tree representation; 
determining a first plurality of relevancy scores, each relevancy score of the first plurality of relevancy scores corresponding with an overlap node of the first plurality of overlap nodes; and 
selecting a subset of the second abstract tree representation as the second abstract tree representation based on the first plurality of relevancy scores; 
determining a set of similarity scores, each similarity score of the set of similarity scores determined by comparing the first abstract tree representation with a corresponding one of the second abstract tree representations of the set of second abstract tree representations; and
 selecting a particular post of the set of posts based on the similarity score between the first abstract tree representation and a particular second abstract tree representation of the set of second abstract tree representations associated with a particular second context, the particular second context associated with a particular portion of a particular software program and a particular violation of the particular post.”


Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199